Title: To George Washington from Nathanael Greene, 22 February 1783
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Head Quarters, Chs Town Feby 22d 1783
                        
                        I do myself the honor to enclose your Excellency the returns of the Southern Army for the Month of January.
                        With due respect and esteem, I have the honor to be your most obedient humble servant
                        
                            Nath. Greene
                        
                    